Citation Nr: 1608355	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-33 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for a service-connected left ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

K. Kardian, Assoicate Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in  Montgomery, Alabama. In April 2012, the RO continued a non-compensable rating for the Veteran's service-connected left ear hearing loss disability.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issue of service connection for a right ear hearing loss disability, to include as secondary to the service-connected left ear hearing loss disability, has been raised by the record in the October 2015 Travel Board hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). The Board does not have jurisdiction over this issue, but it is noted for the record that the AOJ has since instituted appropriate action. 38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the October 2015 Travel Board hearing before the undersigned VLJ the Veteran testified that his hearing loss had worsened since his most recent VA examination. A VA examination was most recently administered in March 2012. The Veteran and his wife indicated a worsening of symptoms that have impacted his daily life including occupational and social situations. The Veteran reported being unable to hear family members and needing to read lips to understand people. See October 2015 hearing transcript. In light of the Veteran's testimony regarding worsening of this disability, the Board finds that a remand is warranted to obtain a current VA examination. 

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any outstanding medical records (private and/or VA) identified and authorized for release by the Veteran.

2. After performing the directive above, schedule the Veteran for a VA audiology examination to determine the current nature and severity of his service-connected left ear hearing loss. The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination. The examiner should describe the functional effects caused by the Veteran's left ear hearing loss, to include any effects on employment and daily life. A complete rationale must be provided for any opinions expressed. 

3. Thereafter, take any additional development action deemed warranted and readjudicate the issue on appeal. Consideration may be given to whether the case should be referred to the Director of Compensation and Pension for the purposes of extra-schedular consideration.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






